UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 13, 2017 SUNNYSIDE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-55005 46-3001280 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 56 Main Street, Irvington, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(914) 591-8000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth companyx If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a)of the Exchange Act.☐ Item 5.07Submission of Matters to a Vote of Security Holders. On June 13, 2017, Sunnyside Bancorp, Inc. (the “Company”) held its Annual Meeting of Stockholders.At the Annual Meeting, stockholders considered and voted on the following matters, with a breakdown of the votes cast set forth below. 1.The election of directors. For Withheld Broker Non-Votes Timothy D. Sullivan Gerardina Mirtuono 2. The ratification of the appointment of Fontanella Associates LLC as independent registered public accounting firm of the Company for the year ending December 31, 2017. For Against Abstain Item 9.01Financial Statements and Exhibits. (a)Financial Statements of Businesses Acquired.Not applicable. (b)Pro Forma Financial Information.Not applicable. (c)Shell Company Transactions.Not applicable. (d)Exhibits.Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Sunnyside Bancorp, Inc. DATE: June 19, 2017 By: /s/ Timothy D. Sullivan Timothy D. Sullivan President and Chief Executive Officer
